Order of the Supreme Court, Kings County, dated July 25, 1973, affirmed, without costs. Upon the argument of this appeal, respondent agreed that appellant’s expert could be present when her expert would make the inspection of the rope and that the reports of the experts be exchanged. The examination and testing of the rope shall proceed at the place directed in the order under review at a time to be specified in a written notice of not less than 10 days, to be given by plaintiff, or at such other time and place as may be agreed by the parties. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.